DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-6, 7, 8, 14, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lindgren (U.S. 2009/0085209), and further in view of Chopin et al (U.S. 2014/0346663).
Regarding claim 1. Lindgren discloses a wire bonding structure (FIG. 4C), comprising:
a bonding pad structure (FIG. 4C, item 220), comprising:
a bonding pad (FIG. 4C, items 146), having an opening (FIG. 4C, item 210); and
a conductive layer (FIG. 4C, item 147 and 148; [0016], i.e. The wirebond elements 144 can include a nickel layer 147 and wirebond film 128), electrically connected to the bonding pad (FIG. 4C, item 146), at least a portion (FIG. 4C, item 147) of the conductive layer (FIG. 4C, item 147 and 148) is located in the opening (FIG. 4C, item 210) of the bonding pad (FIG. 4C, item 146), and laterally surrounded  by the bonding pad (FIG. 4C, items 146 laterally surround item 147 located in item 210), wherein the conductive layer (FIG. 4C, item 147) covers a sidewall (FIG. 4C, item 210 of item 146) of the bonding pad (FIG. 4C, item 146) exposed in the opening (FIG. 4C, item 210), and further extends to cover a portion (FIG. 4C, item 147 covers a portion of item 146 on the top of item 146) of a top surface (FIG. 4C, top surface of item 146 adjacent to item 210)  of the bonding pad (FIG. 4C, item 146).
a bonding wire (FIG. 3F, item 150), bonded (FIG. 4, via item 148; [0020]-[0021]) to the conductive layer (FIG. 4C, item 147) of the bonding pad structure (FIG. 4C, item 220).
Lindgren fails to explicitly disclose 
a protection layer at least covering a portion of a surface of the bonding pad structure and wherein the protection layer continuously extends from a top surface of the conductive layer upward to a side surface of the bonding pad, and is laterally surrounded by the bonding pad.
Chopin et al. discloses 
a protection layer (FIG. 10, item 28) at least covering a portion of a surface of the bonding pad structure (FIG. 10, item 22) and wherein the protection layer (FIG. 10, item 28) continuously extends from a top surface of the conductive layer (FIG. 10, top surface of items 14) upward to a side surface of the bonding pad (FIG. 10, side surface of item 22), and is laterally surrounded by the bonding pad (FIG. 10, item 22)(FIG. 10, item 28 is laterally surrounded by item 22; [0015] sidewall portion 22 is adjacent each of the four minor surfaces of bond pad 14, thus completely surrounds conductive layer 16 and bond pad 14 when viewed from a top-down perspective; [0018] sacrificial anode 28 surrounds two or more peripheral edges of the bond area. In the illustrated embodiment, sacrificial anode 28 completely surrounds the bond area)
Since Both Lindgren and Chopin et al teach a bond pad structure, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the wire bonding structure as disclosed in Lindgren with a protection layer at least covering a portion of a surface of the bonding pad structure and the protection layer continuously extends from a top surface of the conductive layer upward to a side surface of the bonding pad, and is laterally surrounded by the bonding pad as disclosed by Chopin et al.  The use of the bond pad structure reinforced sacrificial spacers in Chopin et al provides for improved reliability of the wire bond (Chopin et al, [0009]).

Regarding claim 2. Lindgren in view of Chopin et al discloses all the limitations of the wire bonding structure of claim 1 above.
Lindgren further disclose wherein the conductive layer (FIG. 4C, item 147; [0016] i.e. the wirebond elements comprise nickel on the copper deposits and at least one of gold, palladium, silver, or aluminum on silver) comprises a material different from a material of the bonding pad (FIG. 4C, item 146) ([0021], i.e. the copper deposit 146. The nickel layer 147).

Regarding claim 5. Lindgren in view of Chopin et al discloses all the limitations of the wire bonding structure of claim 1 above.
It appears that the combination of Lindgren and Chopin would result to the claim limitation because Lindgren discloses the conductive layer extends to cover a portion (FIG. 4C, item 147 covers a portion of item 146 on the top of item 146) of a top surface (FIG. 4C, top surface of item 146 adjacent to item 210) of the bonding pad (FIG. 4C, item 146). 
Chopin et al. discloses forming protective layer (FIG. 10, item 28) on top of the conductive layer (FIG. 10, top surface of items 14).
Thus, at least a portion of conductive layer is between the protective layer and the bonding pad.
   
Regarding claim 6. Lindgren in view of Chopin et al discloses all the limitations of the wire bonding structure of claim 1 above.
Chopin et al further discloses wherein the protection layer (FIG. 10, item 28) covers and physically contact a portion of the top surface (FIG. 10, portion of item 14 under item 28) of the conductive layer (FIG. 10, item 14) and a portion of the side surface  (FIG. 10, portion of item 22 on the side of item 28) of the bonding pad (FIG. 10, item 22), and the portion of the side surface of the bonding pad is higher than the top surface of the conductive layer (FIG 10, Portion of item 22 is higher than the portion of item 14).

Regarding claim 7. Lindgren in view of Chopin et al discloses all the limitations of the wire bonding structure of claim 1 above.
Chopin et al further discloses wherein the protection layer (FIG. 10, item 28) is ring shaped and laterally surrounds the bonding wire when viewed in a top view ([0018], i.e. anode 28 completely surrounds the bond area).

Regarding claim 8. Lindgren in view of Chopin et al discloses all the limitations of the wire bonding structure of claim 1 above.
Lindgren further disclose wherein the bonding pad structure (FIG. 4C, item 220) is disposed on a pad (FIG. 4C, item 140) of a die (FIG. 4C, item 110).

Regarding claim 14. Lindgren in view of Chopin et al discloses all the limitations of the wire bonding structure of claim 1 above.
Lindgren further discloses further comprising a dielectric layer (FIG 4C, item 130; [0015] The dielectric layer 130 can be a polyimide or other suitable material) covering outer sidewalls of the bonding pad structure ((FIG 4C, item 147)
Chopin et al further discloses further comprising a dielectric layer (FIG 10, item 24; [0016] Passivation layer 24 includes one or more dielectrics) covering outer sidewalls of the bonding pad structure (FIG. 10 items 22 and 14)

Regarding claim 15. Lindgren in view of Chopin et al discloses all the limitations of the wire bonding structure of claim 1 above.
Chopin et al further discloses wherein a bottommost surface of the protection layer (FIG. 10, item 28) is in contact with the top surface of the conductive layer (FIG. 10, item 14).  

Regarding claim 16. Lindgren in view of Chopin et al discloses all the limitations of the wire bonding structure of claim 15 above.
Chopin et al further discloses wherein a sidewall of the protection layer is connected to and higher than the bottommost surface of the protection layer (FIG. 10, item 28 bottom is higher than the bottommost surface of the item 28), and the sidewall of the protection layer is in contact with the side surface of the bonding pad (FIG. 10, item 28 sidewall is in contact with the sidewall of item 22).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lindgren (U.S. 2009/0085209) and of Chopin et al (U.S. 2014/0346663) as applied to claim 2 above, and further in view Su et al (U.S. 6,677,228) and Nakatani et al (“Bonding Pad Fabrication for Printed Electronics Using Silver Nanoparticles”, August 30, 2013).

Regarding claim 3. Lindgren in view of Chopin et al discloses all the limitations of the wire bonding structure of claim 2 above.
Lindgren further disclose wherein the bonding pad (FIG. 4C, item 146) comprises a metal ([0016], i.e. the copper deposit 146), the conductive layer (FIG. 4C, item 147 and 148) comprises metal, the metal comprises silver, copper, silver allay, gold or combinations thereof ([0016], i.e. The nickel layer 147 can be electrolessly deposited onto the copper deposit 146, and the wirebond film 148 can be gold, palladium, silver, aluminum, or another material suitable for attaching wirebonds to the dies 110).
Lindgren fails to explicitly disclose the bonding pad metal comprises aluminum and the conductive layer comprises metal nanoparticles, the metal nanoparticles comprises silver nanoparticles, copper nanoparticles, copper silver alloy nanoparticles, gold nanoparticles, or combinations thereof.
However, Su et al teaches the bonding pad metal comprises aluminum (Col 3, lines 24-27; i.e.  a metal layer such as aluminum or aluminum copper (AlCu) is deposited via PVD procedures, to a thickness between about 11,000 to 13,000 Angstroms, completely filling bond pad opening 7).
Since Both Lindgren and Su et al teach bond pads, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the wire bonding structure as disclosed in Lindgren with the metal layer such as aluminum or aluminum copper (AlCu) as disclosed by Su et al as art recognized equivalent as one would have expected the bondpad to function equally well as a known substitution of materials.
Lindgren fails to explicitly disclose the conductive layer comprises metal nanoparticles, the metal nanoparticles comprises silver nanoparticles, copper nanoparticles, copper silver alloy nanoparticles, gold nanoparticles, or combinations thereof.
However, Nakatani et al teaches the conductive layer comprises metal nanoparticles, the metal nanoparticles comprise silver nanoparticles, copper nanoparticles, copper silver alloy nanoparticles, gold nanoparticles, or combinations thereof (Page 5, sect 4, i.e. ink-jet printing using silver nanoparticle paste can be applied to printed electronics, SNP converted to bulk silver when sintered)
It would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the wire bonding structure as disclosed in Lindgren with the conductive layer comprises metal nanoparticles, the metal nanoparticles comprise silver nanoparticles, copper nanoparticles, copper silver alloy nanoparticles, gold nanoparticles, the like or combinations thereof as disclosed by Nakatani et al.  The use of ink-jet printing using silver nanoparticle paste can be applied to printed electronics, SNP converted to bulk silver when sintered in Nakatani et al provides for good wire bondability when using silver nanoparticle (Nakatani et al, page 5, section 4 conclusion).
 
Response to Arguments
Applicant's arguments filed July 12, 2022 have been fully considered but they are not persuasive. 
Regarding claim 1. Applicant argues
 According to paragraph [0015] and Fig. 6 of Chopin, sidewall portion 22 is adjacent each of the four minor surfaces of bond pad 14, thus completely surrounds conductive layer 16 and bond pad 14 when viewed from a top-down perspective; in addition, sidewall portion 22 may also be referred to as a spacer. In other words, Chopin teaches that the top portion of the sidewall portion 22 is higher than the top surface of the bond pact 14. Therefore, Chopin fails to disclose the feature of "wherein the conductive layer covers a sidewall of the bonding pad exposed in the opening, and further extends to cover a portion of a top surface of the bonding pad" recited in the amended claim 1.

Applicant is arguing that Chopin fails to disclose wherein the conductive layer covers a sidewall of the bonding pad exposed in the opening, and further extends to cover a portion of a top surface of the bonding pad.
However, Chopin et al was not used to disclose applicant’s claimed limitation.  Lindgren was used to disclose applicant’s claimed limitation.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments are not persuasive.

Applicant further argues:
Based on the above, since the manufacturing methods between Chopin and Lindgren are different, the configurations between the conductive layer 14, the sidewall9 portion 22, and the sacrificial anode 28 of Chopin and the nickel layer 147, the copper deposit 146, and the dielectric layer 130 of Lindgren are different. Therefore, the combination of Chopin and Lindgren is based on improper hindsight reasoning; in addition, the person skilled in the art would not be motivated to consider the combination of Chopin and Lindgren to obtain the present invention. Neither can Nakatani nor Yu cure the deficiencies of Chopin. 

Applicant is arguing that the methods of manufacturing of Chopin et al and Lindgren are different and therefore would not be combinable.
However, Applicant’s claims are towards a device, and not a method of manufacturing.
"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim").
Applicant’s arguments are not persuasive.

Applicant further argues that the materials of the respective protection layers of Chopin et al and Lindgren are different materials and therefore the combination is based upon improper hindsight reason.
However, applicant has not claimed any materials that do not read upon the prior art.
Furthermore, In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant’s arguments are not persuasive.

Applicant further argues:
in addition, the person skilled in the art would not be motivated to consider the combination of Chopin and Lindgren to obtain the present invention.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Since Both Lindgren and Chopin et al teach a bond pad structure, it would have been obvious to one having ordinary skill in the art of semiconductors before the effective filing date of the claimed invention to have combined the wire bonding structure as disclosed in Lindgren with the protection layer continuously extends from a top surface of the conductive layer upward to a side surface of the bonding pad, and is laterally surrounded by the bonding pad as disclosed by Chopin et al.
Applicant’s arguments are not persuasive.

Applicant’s further arguments are not persuasive for the reasons given above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT E BAUMAN whose telephone number is (469)295-9045. The examiner can normally be reached M-F, 9-5 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.E.B./           Examiner, Art Unit 2815                                                                                                                                                                                             
/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822